
	
		II
		112th CONGRESS
		1st Session
		S. 1577
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2011
			Mr. Baucus (for himself,
			 Mr. Hatch, Mr.
			 Kerry, Ms. Snowe,
			 Mr. Wyden, Mr.
			 Crapo, Ms. Stabenow,
			 Mr. Cornyn, Ms.
			 Cantwell, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  and make permanent the alternative simplified research credit, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code
			(a)Short
			 titleThis Act may be cited
			 as the Greater Research Opportunities
			 With Tax Help Act or GROWTH Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Permanent
			 extension and modification of research credit
			(a)Simplified
			 credit for qualified research expensesSubsection (a) of section
			 41 is amended to read as follows:
				
					(a)General
				ruleFor purposes of section 38, the research credit determined
				under this section for the taxable year shall be an amount equal to 20 percent
				of so much of the qualified research expenses for the taxable year as exceeds
				50 percent of the average qualified research expenses for the 3 taxable years
				preceding the taxable year for which the credit is being
				determined.
					.
			(b)Special rules
			 and termination of base amount calculation
				(1)In
			 generalSubsection (c) of section 41 is amended to read as
			 follows:
					
						(c)Special rule in
				case of no qualified research expenses in any of 3 preceding taxable
				years
							(1)Taxpayers to
				which subsection appliesThe credit under this section shall be
				determined under this subsection, and not under subsection (a), if, in any one
				of the 3 taxable years preceding the taxable year for which the credit is being
				determined, the taxpayer has no qualified research expenses.
							(2)Credit
				rateThe credit determined under this subsection shall be equal
				to 10 percent of the qualified research expenses for the taxable
				year.
							.
				(2)Consistent
			 treatment of expensesSubsection (b) of section 41 is amended by
			 adding at the end the following new paragraph:
					
						(5)Consistent treatment of expenses
				required
							(A)In
				generalNotwithstanding whether the period for filing a claim for
				credit or refund has expired for any taxable year in the 3-taxable-year period
				taken into account under subsection (a), the qualified research expenses taken
				into account for such year shall be determined on a basis consistent with the
				determination of qualified research expenses for the credit year.
							(B)Prevention of
				distortionsThe Secretary may prescribe regulations to prevent
				distortions in calculating a taxpayer's qualified research expenses caused by a
				change in accounting methods used by such taxpayer between the credit year and
				a year in such 3-taxable-year
				period.
							.
				(c)Inclusion of
			 qualified research expenses of an acquired person
				(1)Partial
			 inclusion of pre-acquisition qualified research
			 expensesSubparagraph (A) of section 41(f)(3) is amended to read
			 as follows:
					
						(A)Acquisitions
							(i)In
				generalIf a person acquires the major portion of a trade or
				business of another person (hereinafter in this paragraph referred to as the
				predecessor) or the major portion of a separate unit of a trade
				or business of a predecessor, then the amount of qualified research expenses
				paid or incurred by the acquiring person during the 3 taxable years preceding
				the taxable year in which the credit under this section is determined shall be
				increased by—
								(I)for purposes of
				applying this section for the taxable year in which such acquisition is made,
				the amount determined under clause (ii), and
								(II)for purposes of
				applying this section for any taxable year after the taxable year in which such
				acquisition is made, so much of the qualified research expenses paid or
				incurred by the predecessor with respect to the acquired trade or business
				during the portion of the measurement period that is part of the 3-taxable-year
				period preceding the taxable year for which the credit is determined as is
				attributable to the portion of such trade or business or separate unit acquired
				by such person.
								(ii)Amount
				determinedThe amount determined under this clause is the amount
				equal to the product of—
								(I)so much of the
				qualified research expenses paid or incurred by the predecessor with respect to
				the acquired trade or business during the 3 taxable years before the taxable
				year in which the acquisition is made as is attributable to the portion of such
				trade or business or separate unit acquired by the acquiring person, and
								(II)the number of
				months in the period beginning on the date of the acquisition and ending on the
				last day of the taxable year in which the acquisition is made,
								divided by
				12.(iii)Special rules
				for coordinating taxable yearsIn the case of an acquiring person
				and a predecessor whose taxable years do not begin on the same date—
								(I)each reference to
				a taxable year in clauses (i) and (ii) shall refer to the appropriate taxable
				year of the acquiring person,
								(II)the qualified
				research expenses paid or incurred by the predecessor during each taxable year
				of the predecessor any portion of which is part of the measurement period shall
				be allocated equally among the months of such taxable year, and
								(III)the amount of
				such qualified research expenses taken into account under clauses (i) and (ii)
				with respect to a taxable year of the acquiring person shall be equal to the
				total of the expenses attributable under subclause (II) to the months occurring
				during such taxable year.
								(iv)Measurement
				periodFor purposes of this subparagraph, the term
				measurement period means the taxable year of the acquiring person
				in which the acquisition is made and the 3 taxable years of the acquiring
				person preceding such taxable
				year.
							.
				(2)Expenses of a
			 disposing personSubparagraph (B) of section 41(f)(3) is amended
			 to read as follows:
					
						(B)DispositionsIf
				a person disposes of the major portion of any trade or business or the major
				portion of a separate unit of a trade or business in a transaction to which
				subparagraph (A) applies, and the disposing person furnished to the acquiring
				person such information as is necessary for the application of subparagraph
				(A), then, for purposes of applying this section for any taxable year ending
				after such disposition, the amount of qualified research expenses paid or
				incurred by the disposing person during the 3 taxable years preceding such
				taxable year shall be decreased by the amount of the increase determined under
				subparagraph (A) with respect to the acquiring person for such taxable
				year.
						.
				(d)Aggregation of
			 expendituresParagraph (1) of section 41(f) is amended—
				(1)by striking
			 shall be its proportionate shares of the qualified research expenses,
			 basic research payments, and amounts paid or incurred to energy research
			 consortiums, giving rise to the credit in subparagraph (A)(ii) and
			 inserting shall be determined on a proportionate basis to its share of
			 the aggregate qualified research expenses taken into account by such controlled
			 group for purposes of this section, and
				(2)by striking
			 shall be its proportionate shares of the qualified research expenses,
			 basic research payments, and amounts paid or incurred to energy research
			 consortiums, giving rise to the credit in subparagraph (B)(ii) and
			 inserting shall be determined on a proportionate basis to its share of
			 the aggregate qualified research expenses taken into account by all such
			 persons under common control for purposes of this section.
				(e)Permanent
			 extension
				(1)Section 41 is
			 amended by striking subsection (h).
				(2)Paragraph (1) of
			 section 45C(b) is amended by striking subparagraph (D).
				(f)Conforming
			 amendments
				(1)Termination of
			 basic research payment calculationSection 41 is amended—
					(A)by striking
			 subsection (e),
					(B)by redesignating
			 subsection (g) as subsection (e), and
					(C)by relocating
			 subsection (e), as so redesignated, immediately after subsection (d).
					(2)Special
			 rules
					(A)Paragraph (4) of
			 section 41(f) is amended by striking and gross receipts.
					(B)Subsection (f) of
			 section 41 is amended by striking paragraph (6).
					(3)Cross-references
					(A)Paragraph (2) of
			 section 45C(c) is amended by striking base period research
			 expenses and inserting average qualified research
			 expenses.
					(B)Subparagraph (A)
			 of section 54(l)(3) is amended by striking section 41(g) and
			 inserting section 41(e).
					(C)Clause (i) of
			 section 170(e)(4)(B) is amended to read as follows:
						
							(i)the contribution
				is to a qualified
				organization,
							.
					(D)Paragraph (4) of
			 section 170(e) is amended by adding at the end the following new
			 subparagraph:
						
							(E)Qualified
				organizationFor purposes of this paragraph, the term
				qualified organization means—
								(i)any educational
				organization which—
									(I)is an institution
				of higher education (within the meaning of section 3304(f)), and
									(II)is described in
				subsection (b)(1)(A)(ii), or
									(ii)any organization
				not described in clause (i) which—
									(I)is described in
				section 501(c)(3) and is exempt from tax under section 501(a),
									(II)is organized and
				operated primarily to conduct scientific research, and
									(III)is not a
				private
				foundation.
									.
					(E)Section 280C is
			 amended—
						(i)by
			 striking or basic research expenses (as defined in section
			 41(e)(2)) in subsection (c)(1),
						(ii)by
			 striking section 41(a)(1) in subsection (c)(2)(A) and inserting
			 section 41(a), and
						(iii)by striking
			 or basic research expenses in subsection (c)(2)(B).
						(F)Clause (i) of
			 section 1400N(l)(7)(B) is amended by striking section 41(g) and
			 inserting section 41(e).
					(g)Technical
			 correctionsSection 409 is amended—
				(1)by inserting
			 , as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (b)(1)(A),
				(2)by inserting
			 , as in effect before the enactment of the Tax Reform Act of
			 1984 after relating to the employee stock ownership
			 credit in subsection (b)(4),
				(3)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (i)(1)(A),
				(4)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (m),
				(5)by inserting
			 (as so in effect) after section 48(n)(1) in
			 subsection (m),
				(6)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 48(n) in subsection (q)(1),
			 and
				(7)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41 in subsection (q)(3).
				(h)Effective
			 date
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2011.
				(2)Permanent
			 extensionThe amendments made by subsection (e) shall apply to
			 amounts paid or incurred after December 31, 2011.
				(3)Technical
			 correctionsThe amendments made by subsection (g) shall take
			 effect on the date of the enactment of this Act.
				
